Title: To George Washington from the Batavian Republic, 3 May 1796
From: Batavian Republic
To: Washington, George


        
          [The Hague, 3 May 1796]
          To the President of the United States of America.
        
        Since we have deemed it prudent for our service to recall the Citizen Peter Francis Van Berckel heretofore Resident with the United States of America, it has been our first care to choose a proper person to transact & execute our Business with you, and for which we could not appoint a more fit person than the Citizen R. G. Van Polanen, in whose qualifications for representing the same character with the U.S. of America we place the fullest confidence. We hope that you will be satisfied with him, especially as he will renew the assurances of the high esteem we feel for you and for the United States of America—and of our wish and desire to cultivate a close friendship and correspondence with you for the reciprocal benefit of our respective Governments.
        We pray you will give the Citizen Van Polanen a favorable Audience, and give full credence to all his transactions done for us and in our name, as though done by ourselves. In which we shall think ourselves much obliged, and we shall endeavour to shew by every oppy how much we are inclined to render you and the United States every desirable service. With which we conclude, recommending you to the protection of Almighty God.
        Done at the Hague the 3rd May 1796 the second year of Batavian Liberty &c.
        
          (signed) D. C. De Leeuw ⟨Sc.⟩Ter ordonnantie van DezelveF. v. Leyden
        
      